Citation Nr: 0500367	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  85-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1984 rating 
decision in which the RO denied service connection for an 
acquired psychiatric disorder.  The veteran subsequently 
perfected a timely appeal as to that issue.  

On February 11, 1986, the Board promulgated a decision that 
denied the veteran's claim of service connection for an 
acquired psychiatric disorder.  



ORDER TO VACATE

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of a denial of due 
process.  38 C.F.R. § 20.904(a) (2004).  

Immediately prior to the Board's February 11, 1986 decision, 
the Board received additional documentary evidence from the 
veteran, which was not accompanied by a waiver of initial RO 
consideration.  This evidence was not referred to the RO for 
initial consideration and issuance of a supplemental 
statement of the case, as required under 38 C.F.R. § 19.174 
(1985).  

Accordingly, in order to afford the veteran his due process 
rights, the February 11, 1986 decision is VACATED pursuant to 
38 C.F.R. § 20.904.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


